TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00652-CV



                                Jeremy Davis Brown, Appellant

                                                v.

                                 Christopher Rogers, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-GN-11-002245, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal is overdue to be filed. The trial court’s clerk has

reported that appellant Jeremy Davis Brown has failed to pay or make arrangements to pay for the

clerk’s record in this appeal. This Court’s clerk sent a letter dated January 17, 2013, to Brown

requesting that he make arrangements to pay for the clerk’s record and that he file a status report

regarding this appeal with this Court. Brown was requested to file a response in this Court on or

before January 28, 2013, or risk dismissal of his appeal.

               January 28, 2013, has passed. The clerk’s record has not been filed, and Brown has

not filed any response in this Court. Accordingly, we dismiss the appeal for want of prosecution.

See Tex. R. App. P. 37.3(b), 42.3(b), (c).
                                           ____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: March 21, 2013




                                              2